DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered. 
Response to Amendment
The Examiner acknowledges the amending of claims 1, 2, 6, 7, 11, 12 and the addition of claims 17-20.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner agrees that the previously presented art used for rejection does not properly teach the newly limitations of claims 1 and 6.
Claim Rejections - 35 USC § 112
The previous 112b rejection of claims 2, 7, 11 and 12 are withdrawn due to the current amendments.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 specifically outlines the material of the 1st and 2nd regions by using the term “consists”. Claim 2 does not add any further limitation to the materials listed in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
	Claims 1, 6, 19 and 20 have been amended/added to include language of “a second electron barrier”, “a second hole barrier”, “a first electron barrier”, and “a first hole barrier”.
	The Examiner is interpreting these ordinal designations (second, first) as labels associating the second barrier layer and the first barrier layer with the respective electron/hole barriers rather than a requirement that a certain number of barriers exist when an ordinal designation is used (e.g. “second electron barrier” in claims 1 and 6 does NOT mean a first electron barrier is necessarily present, but rather “second electron barrier” is a label for an electron barrier created by the second barrier layer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9, 11, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter et al. (“Light-emitting diodes and laser diodes based on GaInAs/GaAsSb type II superlattice on InP substrate”, APL, Vol.74 Num.14, 04/1999) in view of Johnson et al. (US 6859474) and Bachem et al. (US 5767535).
With respect to claim 1, Peter teaches a semiconductor laser (title, fig.1), comprising:
a p-type semiconductor region (pg.1951 col.2 para.1);
an n-type semiconductor region (pg.1951 col.1 para.2); and
an active layer (fig.1 central), and has a type II quantum well structure (abstract, table 1),
wherein the type II quantum well structure includes a well layer (fig.1 InGaAs/GaAsSb) made of a III-V compound semiconductor (fig.1 InGaAs/GaAsSb),

Peter does not teach using a plurality of barrier layers separating the well layers, the first region and second region being arranged between a first barrier and a second barrier. Johnson teaches a similar laser device (fig.14/16) and active region including a plurality of barrier layers (fig.14 Bs) that provide respective barriers for electrons and holes in the well layer (fig.14 based on band offsets), wherein, in the type II quantum well structure, the well layer is provided between the barrier layers (fig.14), and wherein the first region and the second region of the well layer are arranged in a direction from a first barrier to a second of the barrier layers (fig.14 C/D disposed between Bs). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the barriers between the well layers of Peter as demonstrated by Johnson in order to allow for strain mitigation (Johnson, col.4 lines 40-41) and control of carrier flow based on the band offsets.
Peter and Johnson do not specify the second barrier layer provides, at a type I hetero-interface, a second electron barrier for an electron in a conduction band of the second region, and provides a second hole barrier for a hole in a valence band of the second region, and wherein an absolute value of the second hole barrier is larger than an absolute value of the second electron barrier. Bachem teaches a type II well configuration (fig.7) of a laser device (abstract) which uses GaInAs and GaAsSb for the type 

    PNG
    media_image1.png
    660
    525
    media_image1.png
    Greyscale

With respect to claim 2, Peter teaches the first region includes a first III-V compound semiconductor containing indium as a Group III element and containing arsenic as a Group V element, and the first III-V compound semiconductor is a ternary compound (fig.1 GaInAs),

With respect to claim 9, Peter teaches the semiconductor laser is of a Fabry-Perot type (pg.1952 col.1 para.1, based on the cleaved ridge type design).
With respect to claim 11, Peter teaches a support comprises InP (pg.1952 col.1 line 1).
With respect to claim 15, Peter teaches the n-type semiconductor region, the first region, the second region and the p-type semiconductor region are arranged in this order on a main surface of a support (pg.1951 col.1 para.2 – col.2 para.2, substrate-n-type-first region-second region-p-type order used by Peter).
With respect to claim 17, Peter, as modified, teaches the device outlined above, but does not teach the barrier layers comprise a quaternary compound. Bachem further teaches using quaternary materials in the barriers enables strain compensation (col.9 lines 12-30). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize quaternary material for the barriers of Peter and Johnson as Bachem has demonstrated such use enables strain compensation (note this is similarly desired by Johnson, col.4 lines 40-41, and would further enable such compensation).
With respect to claim 19, Peter, as modified, teaches the device outlined above, but does not teach the first barrier layer provides, at a type I hetero-interface, a first electron barrier for an electron in a conduction band of the first region, and provides a first hole barrier for a hole in a valence band of the first region, and an absolute value of the first electron barrier is larger than an absolute value of the first hole barrier. Johnson further teaches the first barrier layer provides, at a type I hetero-interface (fig.16 left side of D), a first electron barrier for an electron in a conduction band of the first region (fig.16 top of left side of D), and provides a first hole barrier for a hole in a valence band of the first .

    PNG
    media_image2.png
    413
    934
    media_image2.png
    Greyscale


Claims 4-8, 10, 12-14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter and Johnson in view of Bachem and  Kidoguchi et al. (US 5895225).
With respect to claims 4 and 5, Peter, as modified, teaches the device outlined above, but does not teach the first region has a part containing an n-type dopant while the second region has a part containing a p-type dopant. Kidoguchi teaches an active region (fig.2/6/7) for a laser device (col.1 lines 10-15) which includes both n and p type layers in the active region (fig.7) and wherein the n-type dopant is used to reduce the conduction band edge while the p-type dopant is used to increase the valence edge (fig.2 left side) in order to facilitate a desired radiative transition (col.7 lines 10-17). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to n-type dope 
With respect to claim 6, Peter, as modified, teaches the device outlined in the rejection to claim 1 above including:
the type II quantum well structure includes a plurality of well layers containing a III-V compound semiconductor (fig.1 multiple GaInAs/GaAsSb), and
a plurality of barrier layers (as modified above) that provide respective barriers for electrons and holes in each of the well layers,
wherein the well layers and the barrier layers are alternately arranged so that each of the barrier layers is provided between the well layers (as modified above),
wherein each of the well layers includes at least one first region and at least one second region (fig.1 GaInAs, GaAsSb),
wherein the at least one first region and the at least one second region of each of the well layers are alternately arranged in a direction from a first barrier layer to a second barrier layers (as modified above),
wherein each of the at least one first region forms a type II heterojunction with at least one of the at least one second region (title), wherein the first region consists of GaInAs (fig.1) and wherein the second region consists of GaAsSb (fig.1);
the second barrier layer provides, at a type I hetero-interface, a second electron barrier for an electron in a conduction band of the second region, and provides a second hole barrier for a hole in a valence band of the second region, and wherein an absolute value of the second hole barrier is larger than an absolute value of the second electron barrier (as modified above).
Peter does not teach at least one of the at least one first region and the at least one second region has a part containing a dopant. Kidoguchi teaches an active region (fig.2/6/7) for a laser device 
Claim 7 is rejected for the same reasons outlined in the rejections of claims 1 and 6 above.
Claim 8 is rejected for the same reasons outlined in the rejections of claims 1 and 6 above.
Claim 10 is rejected for the same reasons outlined in the rejections of claim 9 above.
Claim 12 is rejected for the same reasons outlined in the rejections of claim 11 above.
Claims 13 and 14 are rejected for the same reasons outlined in the rejections of claims 4 and 5 above, noting that the addition of the dopants is taught by Kidoguchi to be used to move the band edges which is equivalent to the claimed deepening.
Claim 16 is rejected for the same reasons outlined in the rejections of claim 15 above.
Claim 18 is rejected for the same reasons outlined in the rejections of claim 17 above.
Claim 20 is rejected for the same reasons outlined in the rejections of claim 19 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0238075 is noted as n/p doping a type II heterojunction to tailor the band edges of the junctions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828